DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz, Reg. No. 63,406, on 9/08/2022.
The application has been amended as follows: 
Claim 1 is amended to recite (in entirety):
“A display apparatus comprising: 
a display panel; and 
a back cover coupled to a rear surface of the display panel, 
wherein the back cover comprises a hemming part formed to face a rear surface of the back cover by bending at least a portion of the back cover,
wherein the hemming part is bent from an edge area of the back cover, 
wherein the hemming part comprises a forming part bent to protrude outwardly, and 
the forming part comprises: 
a first plane, a second plane, and a third plane, 
wherein the first plane is configured to be bent from an end of the hemming part in a diagonal direction, the second plane is configured to connect the first plane to the third plane, and the third plane is configured to be arranged adjacent to the hemming part bent from the edge area of the back cover.”
Claim 12 is amended to recite (lines 10-11):
“and the third plane is configured to be arranged adjacent to the hemming part bent from the end area of the back cover.”

Allowable Subject Matter
Claims 1-4, 7-12, and 14-16 (renumbered 1-13) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-4, 7-12, and 14-16, the allowability resides in the overall structure of the device as recited in independent claims 1 and 12, and at least in part, because claims 1 and 12 recite the following limitations: 
“wherein the back cover comprises a hemming part formed to face a rear surface of the back cover by bending at least a portion of the back cover,
wherein the hemming part is bent from an edge area of the back cover, 
wherein the hemming part comprises a forming part bent to protrude outwardly, and 
the forming part comprises: 
a first plane, a second plane, and a third plane, 
wherein the first plane is configured to be bent from an end of the hemming part in a diagonal direction, the second plane is configured to connect the first plane to the third plane, and the third plane is configured to be arranged adjacent to the hemming part bent from the edge area of the back cover” - claim 1;
“the back cover comprising: 
a hemming part including a first part facing a rear surface of the display panel, a second part extending from the first part and being bent at an end area of the back cover, and a third part extending from the second part and protruding outwardly from the second part, 
wherein the third part of the hemming part includes: 
a first plane, a second plane, and a third plane, 
wherein the first plane is configured to be bent from an end of the second part in a diagonal direction, the second plane is configured to connect the first plane to the third plane, and the third plane is configured to be arranged adjacent to the hemming part bent from the end area of the back cover” - claim 12.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB R CRUM/Examiner, Art Unit 2835